DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 29 November 2021.
This office action is made Final.
Claims 1, 3-5, 10-11, 13, 15-17 and 20 have been amended. 
The rejections of Claims 1-20 have been withdrawn as necessitated by the amendment. 
Claims 1-20 are pending. Claims 1, 10 and 16 are independent claims


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 8-9, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al (US 20100056127, 2010) in further view of Howard et al (US 20110246618, 2011) in further view of Hirsch et al (US 8788935, 2014) in further view of Brennan, JR (US 20060036661, 2006) in further view of Synstelien et al (US 20080040681, 2008)
As per independent claim 1, Osborne et al discloses a method comprising: 
providing, by a server device to a client device, an initial visualization of data for a recurring visualization within a widget stored on the client device; receiving, by the server device from the client device, an instance of a data request that calls (0028 of Applicant’s specification states a widget is merely software. FIG 4; 0050-0051, 0059: Discloses an application/script/web page (widget) running on a client. FIG 1 discloses a display of application/script/web page (widget) (running) on the client). While the application is running, application/script/web page (widget) calls for 
updated data to visualize as a graphic representation within the widget to update the recurring visualization within the widget (FIG 4: 0033, 0054, 0064, 0069: requesting for  data/content/script for the application that will be added to the application (widget) for execution/display (graphic representation). Adding data is a form of updating. Furthermore, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the application can make additional calls which would update it recurring )
a first data shape as a first data-storage structure for organizing data in a storage device, the first data shape defined by a first set of multiple dimensions and a corresponding to a first data model specific to a first platform (Note: “data-storage structure” and “organizing data in a storage device” are not specified within the claim and Applicant’s specification does not provide a limiting definition of the term. In addition, the limitation says it’s for “organizing data in a storage device” is viewed as intended use. Thus, the   screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application.  The data request is by the application (widget), thus specified by the application/widget. For example, Osborne discloses a request for data/content presented in a resolution of 400x600 in a portrait orientation setting. The requests includes specified resolution for a first set of multiple dimensions (400x600) and a shape request (portrait orientation such as requesting the height sides are longer than the width sides. Portrait size is a form a shape. In addition, orientation for data/content is viewed as a particular data storage structure since orientation is one form for organizing data on the client (form of storage device). The request by the widget includes rules on the data should be displayed based on the included data/constraints that govern the structure and style of the requested data. Thus, Osborne discloses 
based on the instance of the data request, retrieving, by the server device, for visualization within the widget a dataset having a second data shape as a second shape as a second data structure for organizing data in the storage device, the second data shape having a second set of multiple dimensions (0051-0054, 0064: server receives content/data/definition. The data /“definition” selected is the one that matches the definition’s processing requirements against the capability of the wireless device that corresponds to the device’s data model. The data/definition selected may have a slight different screen resolution thus, a different set of multiple dimensions(0060: Data/definitions can be in the format of a markup . FIG 5, 0059 disclose selecting a data/definition that closely matches to one being requested. The data/definition has its own shape and structure defined by a second set of dimensions)
transforming, by the server device,  the second data shape defined as the second data-storage structure to conform to the to the first data shape specified by the widget as the first data-storage structure for the data… in a change from the second set of multiple dimensions defining the second shape to the first set of multiple dimensions defining the first shape (0054-0056; 0062: Content is transformed by the server. 0062 discloses the system selecting a data/content having a landscape orientation and being transform into a data/content having a portrait orientation having similar dimensions of the dimensions stated in the request by the client. Thus, the dimensions of the selected widget is changed to conform to dimensions stated in the request)
providing, by the server device to the client device, the transformed dataset for the client device to transition from an initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget  (FIG 5; 0057, 0062: Execution result in the display of widget/application being updated to visualize the transformed content/data 
Furthermore, Osborne discloses receiving data configuration for displaying the data/script that was requested by the application (widget), in a particular orientation specific to the device.  The data/script is modified to be viewable in the particular orientation.  However, Osborne fails to disclose based on the instance of the data request, retrieving for visualization within the widget a dataset having a second data shape as a second data-storage structure in the storage device, the second data shape defined by a second set of multiple dimensions, and corresponding to a second data model specific to a second platform; transforming the dataset from the second data shape as the second data-storage structure to conform to the first data shape specified by the widget as the first data-storage structure by increasing or decreasing the dimensions for the dataset in a change from the second set of multiple dimensions defining the second shape to the  first set of multiple dimensions defining the first data shape.. However, Howard discloses an application (e.g. widget) requesting data (e.g. target application such as a hyperlink, image etc. (therefore, content))(dataset having data storage structure) wherein the request includes basic content information, and other attribute/parameters such as size(s), shape(s), dimensions, and aspect ratio(s) for which the targeted application should be configured.(0009, 0030) Thus, Howard discloses a request from the primary application (widget) for data comprising to a first data shape as a first data-storage structure for organizing data which the shape defined by the first set of multiple dimensions and corresponding to a first model. Howard discloses that applications can 
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Howard since it would have provided the benefit of enriching the experience of the user and to present content in multiple different configurations to correspond to multiple display setups. 
Therefore, in conjunction with the cited prior art, the combination of the prior art discloses retrieving, by the server, for visualization within the widget a dataset having a second data shape as a second data-storage structure for organizing data in the storage device, the second data shape defined by a second set of multiple dimensions, and corresponding to a second data model specific to a second platform; transforming, by the server device,  the second data shape defined as the second data-storage 
Furthermore, Osborne discloses definitions having unmatched parameters being matched to the parameters of the device hosting the application (widget). However, the cited art fails to specifically disclose the second data model incompatible with the first data model by the second data model not recognizing data conforming to the first data model. However, Hirsch et al discloses converting code in one format/language into a different language (e.g. programming language) that is complaint with a particular target device and which is compatible with development frameworks for that device. Thus, Hirsch discloses taking data/application in a first format/language that is not compatible with the target device and converting the data/application in a programming language (second format) that is compatible with the target device. (Col 7, lines 40-48, 57-60) In other words, Hirsch discloses converting a model/data that is not compatible with the platform/target device and converting/transforming the data/model into a language that is compatible with the platform/target device. Thus, Hirsch et al discloses converting code/language specific to one platform into a different code/language compatible on another platform.
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Hirsch et al since it would have provided a software creation tool that has the ability to generate one or more computing applications in an expedited, cost-effective manner that does not require technical knowledge.

However, Brennan et al discloses transforming relational data from a relational table into the multidimensional data such as cubes. In other words, Brennan discloses transforming a relational data/table into a multidimensional cube. (0034) The Examiner provides Collins, “Comparison of Relational and Multi Dimensional Database structures”, entered as extrinsic evidence, that discloses that a relational table/database comprises just rows and columns which is two dimensions (page 1) while a multidimensional cube/database has three dimensions. (page 2-3) Thus, relational table having two dimensions (a first dataset) and a multidimensional cube having three dimensions (second dataset).  Thus, as stated, Brennan discloses transforming a relational data/table into a multidimensional cube. The relational data/table only comprised two dimensions and when it transforms into a multidimensional cube, the data is converted from two dimension data storage structure into a three dimensional data storage structure wherein the number of dimensions increased or decreased. 
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Brennan since it provides flexibility on facilitating and accommodating the display of dataset having different dimensions. 

It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Synstelien since it would have provided the benefit of providing the ability to update objects/widgets to ensure it’s in the most current state.
Thus, the combination of the prior art discloses a server receiving cyclic data requests from a widget, wherein each request calls 1) for data to be updated and to be visualize in the widget and 2) a first data shape as a first data-storage structure for organizing data, the first data shape defined by a first set of multiple dimensions, and specified by the widget. In addition, the combination would teach the server retrieving for visualization within the widget a dataset having a second data shape as a second data-storage structure for organizing data, the second data shape defined by a second set of multiple dimensions; and providing the transformed dataset to the client device for the client device to visualize within the widget to update the recurring visualization.

When the device is rotated into a different orientation, the primary application will react to the change in orientation by rotating its view and resizing itself according to the new orientation. …The act of the user rotating the device results in requesting the device to change the orientation of the display. This is a form of a user selecting a visual-subcomponent setting for the visualization. The changing of the orientation of the display is a form of modifying a display orientation of the updated visualization from the same display orientation to a different display orientation)
As per dependent claim 3, the cited art teaches wherein the second data model not recognizing data conforming to the first data model comprises the second data model using data shapes as data structures for organizing data unrecognized by the first data model (Osborne: 0055-0056, 0062: definition/data modified with a display with 
As per dependent claim 4, based on the rejection of Claim 1 and the rationale incorporated, Brennan et al increasing or decreasing the number of dimensions for the dataset comprises increasing or decreasing a number of axes for organizing data in the change from the second set of multiple dimensions defining the second data shape to the first set of multiple dimensions defining the first data shape. Brennan et al discloses transforming relational data from a relational table into the multidimensional data such as cubes. In other words, Brennan discloses transforming a relational data/table into a multidimensional cube. (0034) The Examiner provides Collins, “Comparison of Relational and Multi Dimensional Database structures”, entered as extrinsic evidence, that discloses that a relational table/database comprises just rows and columns which is two dimensions (page 1) while a multidimensional cube/database has three dimensions. (page 2-3) A two dimension object is implicitly known to have 2 axes (X, Y) and a three dimension object is implicitly known to 3 axes (X, Y, Z) Thus, relational table having two dimensions/axes (a first dataset) and a multidimensional cube having three dimensions/axes (second dataset).  Thus, as stated, Brennan discloses transforming a relational data/table into a multidimensional cube. The relational data/table only comprised of two axes and when it transforms into a multidimensional cube , the data is converted from two dimension data storage structure have 2 axes into a three dimensional data storage structure having 3 axes wherein the number of axes increased or decreased.

As per dependent claim 8, Claim 8 recites similar limitations as in Claim 1 and is rejected under similar rationale. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. For example, the combination of cited art of Osborne and Howard can disclose another webpage requesting another (additional) widget performing the same limitations as explained in Claim 1. Therefore, Claim 8 recites similar limitations of Claim 1 with new, arbitrary limitations of another instance/second widget repeating the functionality of the steps of a first widget making a data request that calls for (additional) data…, retrieving a (additional) dataset having a shape defined by the set of multiple dimensions…, and providing the dataset within the another instance/second widget to transition the visualization to an updated visualization. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to use a second widget repeating the functionality of the steps using a first widget given the knowledge to use the steps with a first widget, because it was obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that the steps may be replicated to gain repeated benefit of providing data across various widgets. Furthermore, Osborne and Howard fail to disclose a standard widget requesting data, receiving the requested data and 
As per dependent claim 9, based on the rejection of Claim 1 and the rationale incorporated, Brennan et al discloses a first dataset being relational table having two dimensions and a multidimensional cube having three dimensions.  (0034)
As per independent claim 16, Claim 16 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Osborne discloses a processor and a medium (FIG 2) Furthermore, Osborne discloses definitions having unmatched parameters being matched to the parameters of the device hosting the application 
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Hirsch et al since it would have provided a software creation tool that has the ability to generate one or more computing applications in an expedited, cost-effective manner that does not require technical knowledge.
As per dependent claim 17, Claim 17 recites similar limitations as in Claims 1 and 16 and is rejected under similar rationale. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. For example, the combination of cited art of Osborne and Howard can disclose another webpage requesting another (an additional) widget performing the 
As per dependent claim 19, Osborne discloses receiving a request for a set of labels or filters as a further data-shape constraint for the first data shape (0051: Request includes information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size, screen orientation, screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources. (0051) For example, Osborne discloses a request for data/content presented in a resolution of 400x600 in a portrait orientation setting. (0059) These parameter act as filters on what data/content is to be selected and returned. See also 0009 of Howard that states The widget request in step 409 also can contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size, screen orientation, screen resolution, 
As per dependent claim 20, Claim 20 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Osborne discloses wherein the instance of the widget not recognizing the second data shape comprises the instance of the widget not visualizing graphic representations data organized in the second data shape (Osborne: 0055-0056, 0062: definition/data modified with a display with
landscape orientation to a display with portrait orientation. The data was modified
because had unmatched parameters that needed to be matched to the parameters of the device hosting the application (widget). 0061 discloses the display orientation of landscape does not match the display orientation of portrait in the transmitted request. Since the widget did not have the correct parameters, it had to be modified to enable the visualization of this selected definition/data when displayed on the client. If it was not modified, it would not visualize the graphic representation correctly on the client which the representation was associated with the unmodified selected data/definition. Thus, Osborne discloses the instance of the widget not visualizing graphic representation organized in the second shape.  See also, Howard :0009, 0047)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Hirsch et al  in further view of Brennan in further view of Synstelien et al in further view of Gangadharappa et al (US 20100161713, 2010)
As per dependent claim 5, Claim 5 recite similar limitations as in Claim 1 and is rejected under similar rationale. As explained above, Osborne et al discloses a component that specifies the data shape (0051) and view configuration for a display orientation (0062) In addition, Howard discloses a view configuration for a display orientation (0047) However, the cited art fails to specifically disclose a visualization component of the widget. However, Gangadharappa et al discloses a widget making a personalization request and visualizing the data associated with widget using a visualization component.  Gangadharappa discloses making a request to display a pie chart based on application data and the data associated with the pie chart is shown in a table wherein the visualizing of the pie chart and table based data is performed by the visualization component when received. (0018) FIG 6 shows the visualization of the widget comprising the pie chart (model) configured to be displayed based on the data in the table (view configuration). 
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Gangadharappa since it would have provided the benefit of shielding application developers from the specifics of particular widget engines and may permit the source computer applications to be developed in a manner independent of any proprietary widget engine offerings.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Hirsch et al  in further view of Brennan et al in further view of Synstelien et al in further view of Leitheiser (US 20100235754, 2010)
As per dependent claim 7, claim 7 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1, Howard et al discloses a data packet request comprising a request for content information of the target application (dataset) and size(s), shape(s) and aspect ratio(s) for which the target application should be configured (specification of shape)(0009). However, the cited art fails to disclose the packet includes authentication information that compiles with an authentication protocol and an identification of a user. However, Leithesier discloses receiving authentication information that compiles with an authentication protocol and identification of the user. (FIG 3; 0006, 0030, 0036)
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Leithesier since it provides desired improved ways of guarding personal information and managing passwords and other user authentication information.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Synstelien et al in further view of Wherry et al (20080010344, 2008) in further view of Hirsch et al
 As per independent claim 10, Osborne discloses 
sending a first data request that calls for a data shape as a data-storage structure for organizing data in a storage device, the data shape by a first instance of the widget and defined by a first set of multiple dimensions and the first instance of the widget interfacing with a first software application corresponding to a first model (Note: “data-storage structure” and “organizing data in a storage device” are not specified within the claim and Applicant’s specification does not provide a limiting definition of the terms. In addition, the limitation says it’s for “organizing data in a storage device” is viewed as intended use. Thus, the claimed term is open-ended and not defined in anyway other than for organizing data. It does not prevent organizing data display and stored on a client device (form of a storage device). Thus, the broadest reasonable interpretation is applied. Also, “dimensions” is not specified within the claim and Applicant’s specification does not provide a limiting definition of the term; thus, the broadest reasonable interpretation is applied.  FIG 4; 0051, 0059: The client sends out a request for widget wherein shape and dimensions are included in the request. The request is in result of a web page be executed wherein the webpage includes a tag to initiate the web page. (0050-0051). The application initiates a request that includes contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size,  screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application. The data request is by the application (widget), thus specified by the application/widget. For example, Osborne discloses a request for data/content presented in a resolution of 400x600 in a portrait orientation setting. The requests includes 
in response to receiving a first dataset that conforms to the data shape, visualize the first dataset as a first graphic representation within the first instance of the widget interfacing with the first software application to update a first visualization while maintaining a same display orientation (FIG 4: 0052-0056, 0062 0064, 0069: A widget is selected and modified to confirmed to the requests parameters/request dimensions and transmitted back to the client for execution (display). The execution updates the current display to include the new widget downloaded (graphic representation) while maintaining the same display orientation after transformation)
However, the cited art fails to specifically disclose the data request that calls for a data shape, the data shape, defined by a first set of multiple dimensions, specified by a first instance of a widget. However, Howard discloses an application (e.g. widget) requesting data (e.g. target application such as a hyperlink, image etc. (therefore, content)) wherein the request includes basic content information, and size(s), shape(s), and aspect ratio(s) for which the targeted application should be configured.(0009). The aspect ratio, size is also viewed as a particular data storage structure since aspect ratio, size is one form for organizing data Howard discloses modifying the content to present in a different presentation for the new aspect ratio, a form of transforming (0047)
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Howard since it 
Furthermore, the cited art fails to specifically disclose cyclic data requests and update the visualization based on the recurring requests. However, Synstelien et al discloses a software making data requests at periodic requests at reoccurring intervals (0043: Discloses periodic updates. Periodic updates occur at intervals which is a form of cyclic data requests. For example, Synstelien discloses a stock ticker widget/application that periodically requests new stock data for display. When the stock ticker app/widget get the new stock data, it is updated to reflect the new data.)
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Synstelien since it would have provided the benefit of providing the ability to update objects/widgets to ensure it’s in the most current state.
Furthermore, in order for the widget to be called within the webpage disclosed in Osborne, a browser had to be used which is a first application. However, the cited art fails to discloses multiple browsers used in loading a/the same widget. However, Wherry discloses “When a user visits the webpage A.COM on client 110, the software module embedded on the webpage (the widget) is loaded. (305) Depending on the user's browser, the widget can be automatically loaded when the webpage is loaded” (0038) Wherry discloses the browsers available for browsing that can be used is Internet Explorer, Netscape, Mozilla, Firefox or Safari.(0029) Furthermore, 0038 of Wherry states “Depending on the user’s browser” indicating the browsers may be used. 
 It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Wherry since it would have provided the intrinsic advantage of providing the flexibility of choice among different browser when viewing/surfing the Internet based on user’s preferences. 
Therefore, the combination teaches sending a first data request of a first set of cyclic data requests calling for a data shape as a data-storage structure for organizing data in the storage device, the data shape specified by a first instance of a widget defined by a first set of multiple dimensions, the first instance of the widget interfacing with a first software application associated with a first data model corresponding to a first model and in response to receiving a first dataset as a first graphic representation that conforms to the data shape and the corresponding data-shape constraints, visualize the first dataset within the first instance of the widget to update a first reoccurring visualization while maintaining a same display orientation. 
However, the cited art fails to disclose sending a second data request of a second set of cyclic data requests that calls for the data shape as a data-storage structure for organizing data in the storage device, the data shape specified by a second instance of the widget, and defined by a second set of multiple dimensions and  the second instance of the widget interfacing with a second software application corresponding to a second data model; and in response to receiving a second dataset that conforms to the data shape and the corresponding data-shape constraints, visualizing the second dataset as a second graphic representation within the second instance of the widget to update a second reoccurring visualization while maintaining a same additional display orientation as stated in lines 10-13, 17-19 in Claim 10. However, lines  10-13, 17-19 in Claim 10 recites similar limitations repeating the same functionality of sending a data request of a set of cyclic data requests for a data shape as a data-storage structure for organizing data in the storage device, the data shape specified by a widget (interfacing with a software application corresponding to a first model) and defined by dimensions, receiving a dataset that confirms to the data shape and the constraints, visualize the dataset within the instance of the widget to update a reoccurring visualization while maintaining a same display orientation, but being performed in a second software application. Therefore, lines 10-13, 17-19  recite similar limitations previously presented in the limitations of lines 3-9 Claim 10 with new, arbitrary limitation(s) of sending a second data request of a second set of cyclic requests for the same…shape defined by a second set of dimensions and specified by a second instance of the widget that is interfacing with a second software application, receiving a second dataset that conforms to the… shape…, and visualizes the second dataset as a second graphic representation within the second instance of the widget (while maintaining same additional display orientation) interfacing with the second application that repeats the functionality of the steps disclosed in lines 10-13, 17-19  using a first data request (of a first set of cyclic request), first instance of the widget, first dataset and first software application corresponding to a first data model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate sending a second data request (of a second set of cyclic data requests) for the same…shape … defined by second set of 
However, the cited art fails to teach using the data shape defined by a second set of multiple dimensions wherein the second set of dimensions is different than the first set of dimensions. However, Osborne states in 0050 “An application, script or web page is running or about to be run on a wireless communication device 20.” 0051 discloses device transmits a request for data/content. 0051 states “The…request in step 409 also can contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size, screen orientation, screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application. 0028 discloses “Mobile communication device 20 can be a wide variety of wireless communication devices such as personal data assistants, mobile telephones, laptop computers, pagers, email devices and netbooks.” 0020 discloses different device wherein each of these devices comprise different screen size and screen resolutions wherein this information is communicated to the server when a request for data/content is made. It is also implicit that a request for data/content originated from a mobile phone would have specified capabilities and attributes corresponding to a first screen size and first screen resolution. It is also implicit that a device such as laptops, which normally have bigger screen sizes than mobile telephones, would have specified capabilities and attribute corresponding to a second screen size and second screen resolution. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, a first device can  request data/content containing information regarding its screen size and screen resolution  Therefore, given the ability for a first device requesting data/content, having a first screen size and first screen resolution, it would have been obvious to one of ordinary skill in the art that when a primary application, on another device such as a laptop or desktop computer having a different screen size and second screen resolution, would make request for data/content wherein the request include information regarding a second screen size and a second screen resolution. This would provide the benefit of presenting content in multiple different configurations to correspond to multiple display screens across multiple devices. In addition, Howard states in 0009 that “When a targeted application is requested from the primary application, the primary application can specify attributes of the targeted application including basic content information, and size(s), shape(s), and aspect ratio(s) for which the targeted application should be configured.” 0030 discloses “the primary application requests a targeted application that can fit reserved views of specified dimensions and/or number of views.” 0025 discloses “FIG. 1 illustrates an exemplary device 102 displaying a primary application 104 and a targeted application 106 in a view 108 within the primary application 104. As illustrated, the device 102 is a handheld computing device, for example, a smart phone, e.g., an IPHONE, by Apple Inc. of Cupertino, Calif. However, the device 102 can be any computing device such as a personal computer, laptop, or personal media-playing device; even a household appliance having a processor and a display can be used with the present technology.” 0026 discloses “The primary application 104 can be any application that reserves a view 108 or a window or a frame to display a second application 106. “ 0025-0026 discloses different types of devices comprising different possible screen sizes, resolution/dimensions and aspect ratios discloses that new information on the shape, size, resolution/dimensions and/or aspect ratio is needed when the orientation of the primary application changes. It is also implicit that a primary application on an Iphone (FIG 1) would have specified attributes of the target application to a first size, shape, resolution/dimensions, and aspect ratio. A primary application on devices such as laptops and computers, which normally have bigger screen sizes than Iphones, would have specified attributes of the target application to a second size, shape, resolution/dimensions, and aspect ratio, different than the Iphone. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the primary application can request a target application and specify its size, shape, resolution/dimensions, and aspect ratio. Therefore, given the ability for a primary application, on a first device have a first screen 
Furthermore, Osborne discloses definitions having unmatched parameters being matched to the parameters of the device hosting the application (widget). However, the cited art fails to specifically disclose the second data model incompatible with the first data model by the second data model not recognizing data conforming to the first data model. However, Hirsch et al discloses converting code in one format/language into a different language (e.g. programming language) that is complaint with a particular target device and which is compatible with development frameworks for that device. Thus, Hirsch discloses taking data/application in a first format/language that is not compatible with the target device and converting the data/application in a programming language (second format) that is compatible with the target device. (Col 7, lines 40-48, 57-60) In other words, Hirsch discloses converting a model/data that is not compatible with the platform/target device and converting/transforming the data/model into a language that is compatible with the platform/target device. Thus, Hirsch et al discloses converting code/language specific to one platform into a different code/language compatible on another platform.


As per dependent claim 11, based on the rejection of Claim 10 and the rationale incorporated, Hirsch et al discloses the second data model not recognizing data conforming to the first data model comprises the second data model using a different software language or a different machine-language code than the first data model (Col 7, lines 40-48, 57-60: Discloses converting data/model from one software language to a second software language)
As per dependent claim 12, based on the rejection of Claim 11, and the rationale incorporated, Wherry discloses the first software application utilizes a first platform and the second software application utilizes a second platform. As stated in Claim 11, Wherry discloses the client includes a browser, wherein the browser could be one of many different versions. Each version of the browser is considered as its own software application. Furthermore, Wherry discloses the client could be one of many clients. Each client could be its own platform. For example, one client/platform could be a smartphone while another client/platform could be a game device or a multimedia device. Therefore, the smartphone could have a browser such as IE and the multimedia device could have the Safari browser.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Synstelien et al in further view of Wherry et al in further view of Hirsch et al in further view of Leitheiser
As per dependent claim 13, Claim 13 recites similar limitations as in Claims 1, 7, and 10 and is rejected under similar rationale. Lines 8-12 of Claim 13 recite similar limitations of lines 4-7 with a new, arbitrary limitation of another request comprises a another data packet that comprises authentication information that complies with an authentication protocol, identification of the user, an another request for the second dataset, and the specification of the data shape and the corresponding data-shape constraints
 It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to sending a second data packet repeating the functionality of the steps using a first data packet given the knowledge to use the steps with a first data packet, because it was notoriously well known in the art at the time of the invention that the steps may be replicated to gain repeated benefit of enabling multiple applications to send similar data packets. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Synstelien et al in further view of Wherry et al in further view of Hirsch et al in further view of Leithesier in further view of Pantea et al  (US 20170126843, EFD 11/2/2015)

It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Pantera since it would have provided the benefit of delivery of data to a graphical interface in a self-describing manner that instructs the graphical interface how the data is to be rendered in which additional data or services can be added to the device without requiring a corresponding update to the client-side interface application.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Synstelien et al in further view of Wherry et al in further view of Hirsch et al in further view of Smith et al (US 20180097913, EFD 10/4/2016)
As per dependent claim 15, Claim 15 recites similar limitations as in Claim 10 and is rejected under similar rationale. However, the cited art fails to disclose a request that calls for a particular data shape comprising multi-dimensional array of values in accordance with the dimensions and identifying a number of dimensions as data constraints. However, Smith et al discloses a request for a particular number of rows and/or columns and table/cells of a table and groups of tables. (0038) Thus, a multi-dimensional array having table of values (table having rows and columns with cells) and 
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Smith et al since it would have provided the benefit of an improved database information delivery system. Furthermore, Lines 9-12 of Claim 15 recite similar limitations of lines 4-7 with a new, arbitrary limitation of another request that calls for a data shape comprising multi-dimensional array of values in accordance with the dimensions and the corresponding data-shape constraints identifying a number of dimensions.
 It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to sending a second request repeating the functionality of the steps using a first request given the knowledge to use the steps with first request, because it was notoriously well known in the art at the time of the invention that the steps may be replicated to gain repeated benefit of enabling multiple applications to send similar requests.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Hirsch et al in further view of Brennan in further view of Synstelien et al in further view of Wherry et al 
As per dependent claim 18, Claim 18 recites similar limitations as in Claim 16 and is rejected under similar rationale. Furthermore, as explained in Claim 16, the combination teaches the data request (from a set of a cyclic data requests) that calls a When a user visits the webpage A.COM on client 110, the software module embedded on the webpage (the widget) is loaded. (305) Depending on the user's browser, the widget can be automatically loaded when the webpage is loaded” (0038) Wherry discloses the browsers available for browsing that can be used is Internet Explorer, Netscape, Mozilla, Firefox or Safari.(0029) Furthermore, 0038 of Wherry states “Depending on the user’s browser” indicating the browsers may be used. Internet Explorer, Netscape, Mozilla, Firefox or Safari. Thus, Wherry discloses multiple browsers (software applications) can used for browsing the same webpage which makes a data request.
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Wherry since it would have provided the intrinsic advantage of providing the flexibility of choice among different browser when viewing/surfing the Internet based on user’s preferences. 
Therefore, the combination teaches receive, from the client device executing a first software application, the first data request that calls for the data shape and the the second data request of the second set of cyclic data requests that calls for the data shape defined by the set of multiple dimensions specified by the second instance of the widget interfacing with the second software application as stated in lines 8-13 in Claim 18. However, lines 8-13 in Claim 18 recites similar limitations repeating the same functionality of receive, from the client device executing a second software application, the second data request of the second set of cyclic data requests that calls for the data shape and the corresponding data-shape constraints specified by the second instance of the widget interfacing with the second software application Therefore, lines 8-13 recite similar limitations previously presented in the limitations of lines 3-7 Claim 18 with new, arbitrary limitation(s) of a receiving, from executed software application,  a second data request for the same…shape and … constraints specified by a second instance of the widget that is interfacing with a second software application that repeats the functionality of the steps disclosed in lines 3-7 using a executed first software application, first data request, first instance of the widget, and first dataset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate receiving, from executed software application,  a second data request for the same…shape and … constraints specified by a second instance of the widget that is interfacing with a second software application repeating the functionality of the steps of using a first data request, first instance of the widget, first dataset and first software application  given the knowledge to use the steps with executed first software application, first data request, first instance of the widget, .

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 16 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177